                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        OPTRONIC TECHNOLOGIES, INC,                    Case No.16-cv-06370-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE JOINT DISCOVERY
                                                 v.                                        DISPUTE LETTER RE DEPOSITIONS
                                  10
                                                                                           OF CHIU AND NI
                                  11        NINGBO SUNNY ELECTRONIC CO.,
                                            LTD., et al.,                                  Re: Dkt. No. 175
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           Plaintiff Optronic Technologies, Inc. (“Orion”) moves for sanctions or other remedies

                                  15   against defendants, arguing that two defense witnesses, both executives of defendant Ningbo

                                  16   Sunny Electronics Co. (“Ningbo Sunny”), refused to answer questions during their recent

                                  17   depositions. The Court finds this dispute suitable for disposition without a hearing.

                                  18   I.      BACKGROUND
                                  19           On September 13-14, 2018 and September 18-19, 2018 Orion took the depositions of

                                  20   James Chiu and Peter Ni, Vice President and CEO, respectively, of defendant Ningbo Sunny in

                                  21   Orion’s counsel’s offices. Both witnesses reside outside the United States. Orion claims that the

                                  22   witnesses improperly refused to answer questions on grounds other than privilege, and otherwise

                                  23   obstructed Orion’s questioning. Orion believes that the witnesses were coached to refuse to

                                  24   answer basic questions, depending on the nature of the objection made by defense counsel. Orion

                                  25   requests that, as a sanction, Ningbo Sunny be precluded from presenting evidence on the subjects

                                  26   on which Messrs. Chiu and Ni refused to answer questions. Alternatively, Orion requests that the

                                  27   Court compel these witnesses to return to the United States for a further deposition.

                                  28
                                   1          Defendants contend that Orion’s counsel often posed vague, conclusory, argumentative,

                                   2   and legally loaded questions, such as asking the witness to opine whether certain companies were

                                   3   “competitors” of Ningbo Sunny—an issue of some significance in an antitrust case. According to

                                   4   defendants, the witnesses did not refuse to answer, but simply asked for clarification or said that

                                   5   they did not know the answer to Orion’s questions. Additionally, defendants deny that any

                                   6   coaching took place, arguing that defense counsel stated proper objections, using the minimum

                                   7   language necessary to assert the bases for the objections. Further, defendants point out that both

                                   8   witnesses (who had traveled from China to the United States the day before) were jet-lagged, had

                                   9   to testify through interpreters, and sat for 13 and 14 hours of deposition in 80+ degree heat

                                  10   because Orion’s counsel’s offices were not air-conditioned. Finally, defendants argue that Orion’s

                                  11   counsel wasted time during the depositions and that Orion should not be given an opportunity to

                                  12   conduct a further, open-ended deposition of either witness. Defendants contend that Orion’s
Northern District of California
 United States District Court




                                  13   remedy, if any remedy is needed, is to cross-examine the witnesses at trial and attempt to impeach

                                  14   them with deposition testimony that Orion believes is evasive or not credible.

                                  15   II.    DISCUSSION
                                  16          A witness may not refuse to answer questions in a deposition except to preserve a claim of

                                  17   privilege. Fed. R. Civ. P. 30(c)(2). Otherwise, a party or witness may terminate a deposition in

                                  18   order to seek a protective order limiting the scope of the examination. Id.

                                  19          The Court has reviewed the excerpts of the depositions of Messrs. Chiu and Ni submitted

                                  20   with the parties’ joint discovery dispute letter. The Court has also viewed excerpts of the video of

                                  21   both witnesses’ depositions that were provided to the Court.

                                  22          These depositions were conducted under challenging circumstances. Orion’s counsel was

                                  23   required to ask questions through a translator who not only had to translate his questions and the

                                  24   witnesses’ answers, but also had translate defendants’ counsel’s frequent objections. No one

                                  25   appears to dispute that the witnesses were tired and suffered from jet lag, and that during at least

                                  26   some of the deposition time the deposition room was uncomfortably warm.

                                  27          These challenges were compounded by counsels’ and the witnesses’ own conduct during

                                  28   the deposition. For example, Orion’s counsel questioned each witness repeatedly about Ningbo
                                                                                         2
                                   1   Sunny’s “competitors.” To each such question, defendants’ counsel made a laundry list of

                                   2   objections, including that the question was “overbroad” and “called for a legal conclusion.”

                                   3   Whether or not they were coached to do so, the witnesses responded that such questions were too

                                   4   broad and that they could not respond because they were not lawyers, and generally avoided

                                   5   answering. Eventually, Orion’s counsel asked questions directed to the facts that might make a

                                   6   company a competitor or not a competitor, such as the nature of the telescopes supplied by

                                   7   different companies (Chiu dep. 248:1-251:2). These questions drew fewer objections, and the

                                   8   witnesses were more forthcoming in their responses.

                                   9          On no occasion did counsel for defendants instruct Mr. Ni or Mr. Chiu not to answer a

                                  10   question. Orion responds that counsel did not have to give such an instruction because the

                                  11   witnesses were coached not to answer questions to which particular objections were made. It is

                                  12   not evident to the Court from the parties’ submissions that such improper coaching indeed took
Northern District of California
 United States District Court




                                  13   place. And while it is clear that neither Mr. Ni nor Mr. Chiu were particularly forthcoming in

                                  14   response to questions to which defendants’ counsel made objections, Orion’s counsel could have

                                  15   mitigated this difficulty by asking questions that sought testimony about facts, rather than about

                                  16   characterizations of the facts.

                                  17          The Court has considered each of the specific deposition testimony excerpts on which

                                  18   Orion basis its motion and considered whether the witness’ conduct warrants a remedy or

                                  19   sanctions.

                                  20          First, Orion argues that Mr. Ni improperly refused to answer questions about whether

                                  21   Celestron ever “helped” Ningbo Sunny purchase a business. Orion says that even after counsel

                                  22   gave examples of what “help” could encompass, Mr. Ni still said he could not answer the question

                                  23   because he did not know what “help” means. Orion does not say why this sought-after testimony

                                  24   is relevant to any claim or defense in the case. The Court assumes that this questioning is directed

                                  25   to whether Celestron agreed to pay Ningbo Sunny for products in advance of when those

                                  26   payments otherwise would have been due and whether Celestron extended credit to Ningbo

                                  27   Sunny. If so, then it appears that Orion did obtain testimony on this point. See Dkt. No. 171-6 at

                                  28   7 (summarizing testimony from Ni and Chiu). It is not clear from Orion’s portion of the joint
                                                                                         3
                                   1   discovery dispute letter whether it expected other information beyond the testimony the witnesses

                                   2   eventually provided. In any event, the series of questions on which Orion focuses is a good

                                   3   example of an exchange in which the witness could have been more forthcoming and the

                                   4   questioning could have focused more on eliciting facts, rather than a characterization of the

                                   5   facts—e.g. “Did Celestron ever provide financing for Ningbo Sunny to acquire a business?”

                                   6          Second, Orion argues that Mr. Ni and Mr. Chiu improperly refused to answer questions

                                   7   about which companies were Ningbo Sunny’s “competitors,” as each claimed not to understand

                                   8   the term “competitor” or claimed that it was a legal term that they could not address because they

                                   9   were both non-lawyers. Again, Orion does not say why this sought-after testimony is relevant to

                                  10   any claim or defense in the case. However, the Court infers that the testimony is relevant to

                                  11   Orion’s claims that Ningbo Sunny has colluded with its competitors in the marketplace with

                                  12   respect to pricing, trade terms, and division of the relevant markets in violation of the antitrust
Northern District of California
 United States District Court




                                  13   laws. Defendants are correct that the term “competitor” has legal implications, and Orion is

                                  14   correct that these witnesses refused to any questions based on a layperson’s understanding of the

                                  15   term. As noted above, this is another area of testimony in which the witnesses could have been

                                  16   more forthcoming and the questioning could have sought to elicit facts and not a characterization

                                  17   of the facts—e.g. “Which other companies sell low-end telescopes besides Ningbo Sunny?”

                                  18          Third, Orion argues that Mr. Ni improperly refused to answer any questions that he

                                  19   considered hypothetical, including (1) whether he would ever allow Ningbo Sunny to borrow

                                  20   money from Synta or Celestron, (2) whether there would be anything wrong with Ningbo Sunny

                                  21   entering into an agreement with Synta to divide up the market between their respective product

                                  22   offerings, and (3) whether it would be appropriate for Ningbo Sunny to take business advice or

                                  23   direction from Synta.1 Defendants object that the problem with these questions is not merely that

                                  24   they involve hypotheticals, but that they sought the witness’s view of whether the hypothetical

                                  25

                                  26
                                       1
                                         The portion of the parties’ discovery letter regarding Orion’s hypothetical questions has been
                                       redacted, apparently on the ground that defendants designated the entire transcript of Mr. Ni’s
                                  27   deposition “Highly Confidential—Attorneys’ Eyes Only.” However, in Mr. Chiu’s declaration
                                       submitted by defendants in support of sealing (Dkt. No. 179), Mr. Chiu does not ask that this
                                  28   portion of his deposition transcript be sealed. Inasmuch as this discussion concerns Orion’s purely
                                       hypothetical questions, the Court agrees that sealing is not warranted.
                                                                                          4
                                   1   conduct was or was not legal. Mr. Ni certainly avoided answering these kinds of questions. But

                                   2   Orion does not explain why it believes the answers to these questions, asked in the form of

                                   3   hypotheticals, are relevant to a claim or defense in the case, particularly from this fact witness.

                                   4   III.   CONCLUSION
                                   5          Having considered the specific deposition testimony at issue, the Court cannot say that

                                   6   Ningbo Sunny’s witnesses were so evasive, or that defending counsel’s conduct was so improper,

                                   7   that further depositions of these witnesses or other sanctions are warranted here. However, the

                                   8   participants in these depositions did not conduct themselves particularly well, at least as reflected

                                   9   in the excerpts of the depositions provided to the Court. The parties and their counsel should

                                  10   reflect on that conduct and make some changes going forward, consistent with the discussion

                                  11   above. Toward that end, in all future depositions in the case, where defending counsel (for any

                                  12   witness) wishes to preserve an objection to the form of the question, counsel must limit his or her
Northern District of California
 United States District Court




                                  13   spoken objections to “objection as to form.” If pressed by the attorney taking the deposition for an

                                  14   explanation of the objection, defending counsel may of course provide the explanation.

                                  15          IT IS SO ORDERED.

                                  16   Dated: November 5, 2018

                                  17

                                  18
                                                                                                     VIRGINIA K. DEMARCHI
                                  19                                                                 United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
